Fish, C. J.
(After stating the foregoing facts.) The constitution of this State declares: “Equity cases shall be tried in the county where a defendant resides against whom substantial relief is prayed.” Civil Code, § 6540. An exception is made by the Civil Code, § 5537, as to “eases of injunctions to stay pending proceedings, when the petition may be filed in the county where the proceedings are pending: Provided, no .relief is prayed as to matters not included in such litigation.” This exception is upheld only on the theory of waiver; that is, that where a party institutes a proceeding in a court of a county other than that of his residence, *491against a person residing in such county, he submits himself, to the extent of such suit, to the equity jurisdiction of the county wherein' the suit is brought. Crawley v. Barge, 132 Ga. 96 (63 S. E. 819). This waiver, however, extends only to matters included in the pending litigation against which injunction is sought; for, as was held in the case just cited, the defendant in the pending proceeding can not go beyond the matters therein included and convert it into a general suit in equity against the original plaintiff. As the defendant can not do this, certainly one not a party to the pending proceeding can not. Indeed, the general rule is that an action will not be enjoined at the instance of one not a party thereto, particularly where the judgment in the action will not conclude the rights of such person. 22 Cyc. 787. In the case at bar, the possessory warrant sued out by King-Hodgson Company was a pending proceeding (Ellis v. Stewart, 123 Ga. 242, 51 S. E. 321), but Mrs. Stone was not a party to it, and of course would not be bound by any judgment therein rendered. Granting, however, that she had rights, as to the crops — the subject-matter of the possessory warrant— which might in some way be adversely affected should the possession of the crops by the judgment of the court be given to King-Hodgson Company, the scope of her petition and the prayers thereof, as will readily be seen by reference to the statement of facts preceding this opinion, go far beyond the matters which could be included in any issues which could be properly made in the possessory-warrant proceeding. It necessarily follows, therefore, that the petition for injunction did not come within the exception provided by the Civil Code, § 5527, and that the superior court of Jackson county had no jurisdiction as to King-Hodgson Company, as all the members of that firm resided in the county of Clarke. Injunction to stay proceedings in courts of law is not directed against the court itself, but against the parties to the proceeding. Hood v. Hood, 132 Ga. 778 (64 S. E. 1074). Therefore injunction did not lie against the two justices of the peace who resided in Jackson county. . Nor was any substantial relief prayed against the constables who resided in Jackson county, there being no allegations of misconduct 'against them.
It follows from what has been said that the court properly sustained the demurrer on the ground that it appeared from the petition that the superior court of Jackson county had no’jurisdiction *492of tbe defendants King-Hodgson Company, and no substantial relief was prayed against tbe other defendants.

Judgment affirmed.


All the Justices concur.